IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-85,952-04


                           EX PARTE BRENT JUSTICE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1385768-C IN THE 176TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of cruelty to non-livestock animals and sentenced to twenty years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Justice v. State, No. 14-

18-00462-CR (Tex. App.—Houston [14th Dist.] Apr. 9, 2020) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial and appellate counsel were ineffective.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466

U.S. 668 (1984). Additionally, this Court’s independent review of the habeas corpus record reveals

that based on Applicant’s date of offense, the enhancement provision under which he was sentenced
                                                                                                       2

could be inapplicable to this case, resulting in a potentially illegal sentence.

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order counsel to

respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial and

appellate counsel were deficient and whether Applicant was prejudiced. The trial court shall also

make specific findings and conclusions determining whether Applicant’s sentence is within the

applicable punishment range, given the date of his offense and any prior convictions that were

available for enhancement. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        3

Filed: March 10, 2021
Do not publish